      Case 4:20-cv-04034 Document 22 Filed on 01/04/21 in TXSD Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


 FREDRIC N. ESHELMAN,

        Plaintiff,

 v.
                                               Case No. 4:20-cv-04034
 TRUE THE VOTE, INC., CATHERINE
                                               JURY DEMANDED
 ENGELBRECHT, GREGG PHILLIPS, OPSEC
 GROUP, LLC, JAMES BOPP, JR., AND THE
 BOPP LAW FIRM,

        Defendants.


           MOTION FOR ENTRY OF AGREED PROTECTIVE ORDER


       The Parties that have appeared in this case, Plaintiff and Defendant True the Vote

Inc., have agreed to the entry of the Court’s standard protective order, attached as Exhibit

1.

                                          Respectfully submitted,

                                          /s/ Douglas A. Daniels
                                          Douglas A. Daniels
                                          State Bar No. 00793579
                                          Southern District I.D. Number 19347
                                          doug.daniels@dtlawyers.com
                                          DANIELS & TREDENNICK PLLC
                                          Attorney-in-Charge for Plaintiff


OF COUNSEL:
DANIELS & TREDENNICK PLLC
Sabrina R. Tour
State Bar No. 24093271
Southern District I.D. Number 2714789
6363 Woodway Dr., Suite 700
     Case 4:20-cv-04034 Document 22 Filed on 01/04/21 in TXSD Page 2 of 3




Houston, TX 77057-1759
(713) 917-0024 Telephone
(713) 917-0026 Facsimile
Email: sabrina@dtlawyers.com
Meghan McCaig
State Bar No. 24070083
Federal I.D. No. 1804619
Meghan.McCaig@tklaw.com
Thompson & Knight LLP
One Arts Plaza
1722 Routh Street, Suite 1500
Dallas, Texas 75201
(214) 969-1700
(214) 969-1751 (facsimile)

Ronald M. Jacobs (admitted pro hac vice)
Christopher J. Climo (admitted pro hac vice)
Venable LLP
rjacobs@venable.com
600 Massachusetts Avenue, NW
Washington, D.C. 20001
(202) 344-8215
(202) 344-8300 (facsimile)




                        CERTIFICATE OF CONFERENCE

       Counsel for Plaintiff and Defendant True the Vote conferred by email on
December 30, 2020 and January 3, 2021 and the parties agreed to the entry of the Court’s
standard protective order.

                                        /s/ Douglas A. Daniels
                                        Douglas A. Daniels




                                           2
     Case 4:20-cv-04034 Document 22 Filed on 01/04/21 in TXSD Page 3 of 3




                            CERTIFICATE OF SERVICE

      I hereby certify that on the 4th day of January 2021, a true and correct copy of the
above foregoing document has been forwarded to counsel of record via ECF and email as
follows:


             Brock Akers
             The Akers Firm PLLC
             3401 Allen Parkway, Suite 101
             Houston, TX 77019
             (713) 583-8662
             bca@akersfirm.com

             Counsel for Defendant True the Vote

                                         /s/ Douglas A. Daniels
                                         Douglas A. Daniels




                                            3
